                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 1 of 24 Page ID #:189




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                JUL 2, 2019
                                  3
                                                                                                                  BH
                                  4
                                  5       Kim Kardashian West,                    2:19-cv-01258 VAP JEM
                                  6                       Plaintiff,                   Order DENYING Plaintiffs’
                                  7                       v.                         Request for Entry of Default and
                                                                                      GRANTING IN PART Plaintiffs’
                                  8       Misguided Limited et al.,                   Motion for Default Judgment
                                  9                       Defendant.                       (Doc. No. 17, 19.)
                                 10
Central District of California
United States District Court




                                 11
                                 12         Before the Court is Plaintiff Kim Kardashian West and her loan out
                                 13   company Kimsaprincess, Inc.’s (“Kardashian”) request for entry of default
                                 14   against Defendant Misguided Limited (“Misguided UK”) and motion for
                                 15   default judgment against Defendants Misguided UK and Misguided USA
                                 16   Finance Inc. (“Misguided USA”). (Doc. Nos. 17, 19). After considering all
                                 17   papers filed in support of Kardashian’s motions, the Court DENIES
                                 18   Kardashian’s request for entry of default against Misguided UK and
                                 19   GRANTS IN PART Kardashian’s motion for default judgment against
                                 20   Misguided USA.
                                 21
                                 22                                    I. BACKGROUND
                                 23         Kardashian is a television celebrity, model and spokesperson who
                                 24   enjoys a large social media following. Compl. ¶ 12. Because of her
                                 25   popularity and reach on social media, companies routinely pay Kardashian
                                 26   millions of dollars in fees to serve as a celebrity endorser. Id. ¶ 13.

                                                                             1
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 2 of 24 Page ID #:190




                                  1   Kardashian owns several federally registered trademarks in her name,
                                  2   including without limitation: KIM KARDASHIAN WEST, U.S. Registration No.
                                  3   4,989,420 (International Class 41); KIM KARDASHIAN WEST, U.S.
                                  4   Registration No. 4,978,865 (International Class 35); and KIM
                                  5   KARDASHIAN, U.S. Registration No. 4,516,079 (International Class 35). Id.
                                  6   ¶ 42. Kardashian has used these marks extensively in connection with
                                  7   many products and services, including Kardashian’s advertising and
                                  8   promotion of third-party products in the fashion and beauty industries. Id. ¶
                                  9   41.
                                 10
Central District of California
United States District Court




                                 11         Defendants Misguided UK and Misguided USA (collectively,
                                 12   “Misguided”) is an online clothing retailer that specializes in inexpensive
                                 13   clothing. Id. ¶ 16. It that has become well-known for copying designs worn
                                 14   by celebrities, including Kardashian. Id. According to Kardashian,
                                 15   Misguided USA’s website, www.misguidedus.com, includes entire pages
                                 16   devoted to the sale of clothing inspired by Kardashian on which Misguided
                                 17   uses Kardashian’s name and likeness without her permission to promote its
                                 18   products. Id. ¶¶ 17, 18. In addition, Misguided has repeatedly used
                                 19   Kardashian’s name and likeness without permission on its social media
                                 20   platforms to promote the sale of its clothing. Id. ¶¶ 20, 21. Kardashian
                                 21   alleges that the consuming public is likely and has come to the mistaken
                                 22   conclusion that Kardashian is affiliated with Misguided. Id. ¶ 23.
                                 23   Kardashian alleges Misguided has infringed her registered and common law
                                 24   trademarks and has violated her right of publicity by using her name and
                                 25   likeness on its websites and social media platforms. Id. ¶¶ 26, 44.
                                 26

                                                                             2
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 3 of 24 Page ID #:191




                                  1         On February 20, 2019, Kardashian filed a complaint against
                                  2   Misguided, alleging: (1) violations of her statutory right of publicity under
                                  3   Cal. Civ. Code § 3344; (2) violations of her common law right of publicity; (3)
                                  4   false designation of origin in violation of § 43 of the Lanham Act, 15 U.S.C. §
                                  5   1125(a); (4) trademark infringement in violation of § 32 of the Lanham Act,
                                  6   15 U.S.C. § 1114(1); and (5) common law trademark infringement. (Doc.
                                  7   No. 1). Misguided has yet to respond to Kardashian’s complaint.
                                  8
                                  9                  II.    REQUEST FOR ENTRY OF DEFAULT
                                 10       Before the Court decides whether to grant default judgment, Federal
Central District of California
United States District Court




                                 11   Rule of Civil Procedure 55(b)(2) requires the Clerk's entry of default. Entry
                                 12   of default is appropriate “[w]hen a party against whom a judgment for
                                 13   affirmative relief is sought has failed to plead or otherwise defend.” Fed. R.
                                 14   Civ. P. 55(a). However, a party has no duty to defend unless the plaintiff
                                 15   properly served the defendant with the summons and complaint, or waives
                                 16   such service, pursuant to Federal Rule of Civil Procedure 4.
                                 17
                                 18       On April 10, 2019, Kardashian filed a request for entry of default against
                                 19   Misguided UK. (Dkt. 17.) Therein, Kardashian provided that Misguided UK
                                 20   was served on March 11, 2019 pursuant to Article 5 of the Hague
                                 21   Convention in compliance for Rule 4(f). (Dkt. 17, Declaration of Gregory P.
                                 22   Korn (“Korn Decl.”) ¶ 4.) On April 11, 2019, the clerk issued a “Notice of
                                 23   Deficiency” stating that Plaintiffs’ request for entry of Misguided UK’s default
                                 24   had been forwarded to the assigned judge for consideration, because the
                                 25   clerk “does not have the authority to enter default against a foreign entity.”
                                 26   (Dkt. 18.) Therefore, the Court must determine whether Misguided UK was

                                                                              3
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 4 of 24 Page ID #:192




                                  1   properly served in accordance with Rule 4(f), which governs the permissible
                                  2   methods of service on a corporation in a foreign country.
                                  3
                                  4      Rule 4(h) states that a foreign corporation must be served, if outside the
                                  5   United States, in accordance with Rule 4(f). Fed. R. Civ. P. 4(h). Rule
                                  6   4(f)(1) authorizes service by methods specifically authorized by international
                                  7   agreements, including the Hague Convention. It is mandatory to apply the
                                  8   Hague Convention when both countries are signatories to the Convention.
                                  9   See Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699
                                 10   (1988). The United Kingdom and the United States are both signatories, so
Central District of California
United States District Court




                                 11   the rules of the Hague Convention apply. See Buzztime Entm't, Inc. v. Sony
                                 12   Computer Entm't Europe Ltd, 2008 WL 11337017, at *2 (S.D. Cal. July 10,
                                 13   2008).
                                 14
                                 15      Here, Kardashian engaged the services of “Across the Pond Services,”
                                 16   an English company that specializes in serving process in the United
                                 17   Kingdom pursuant to the Hague Convention. (Korn Decl. ¶ 2.) According to
                                 18   Kardashian’s proof of service, process server John Frederick Talbot
                                 19   (“Talbot”), acting as an agent for solicitor Graham Henry Bridgman
                                 20   (“Bridgman”), served Misguided UK’s paralegal at its registered office in
                                 21   Manchester, England on March 11, 2019. (Dkt. No. 14.) Kardashian’s
                                 22   counsel contends that this method of service was done in accordance with
                                 23   sub-paragraph (b) of the first paragraph of Article 5 of the Hague
                                 24   Convention. (Korn Decl. ¶ 4.) Article 5, sub-paragraph (b) provides that
                                 25   “[t]he Central Authority of the State addressed shall itself serve the
                                 26   document or shall arrange to have it served by an appropriate agency … by

                                                                             4
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 5 of 24 Page ID #:193




                                  1   a particular method requested by the applicant, unless such a method is
                                  2   incompatible with the law of the State addressed.” See https://assets.hcch
                                  3   .net/docs/f4520725-8cbd-4c71-b402-5aae1994d14c.pdf, (Hague
                                  4   Convention on the Service Abroad of Judicial and Extrajudicial Documents
                                  5   in Civil or Commercial Matters), last visited on May 31, 2019.
                                  6
                                  7      Talbot was acting as an agent for Bridgman, a solicitor for the Senior
                                  8   Courts of England and Wales, who was in turn acting at the direction of the
                                  9   Central Authority of England and Wales. (Dkt. No. 14.) Therefore, Talbot
                                 10   was acting on behalf of the Central Authority of England, which complies
Central District of California
United States District Court




                                 11   with Article 5. However, the issue is whether the method requested by
                                 12   Kardashian to serve Misguided UK is compatible with United Kingdom law.
                                 13   United Kingdom Civil Procedural Rule 6.4.4 provides that “a document is
                                 14   served personally on a company or other corporation by leaving it with a
                                 15   person holding a senior position within the company or corporation.” U.K.
                                 16   C.P.R. 6.4.4. “Senior position” is defined as a director, treasurer, secretary,
                                 17   chief executive, manager or other officer of the company.” U.K. C.P.R. &
                                 18   Service Practice Direction 6.2(1). In this case, Talbot served Misguided
                                 19   UK’s paralegal, which is not a “senior position” under United Kingdom law;
                                 20   thus, the method used in this case was “incompatible with the law of the
                                 21   State addressed.”
                                 22
                                 23      For this reason, the Court finds Kardashian has not met her burden of
                                 24   showing proper international service in accordance with the Hague
                                 25   Convention as required under Rule 4(f). Because the Court finds Misguided
                                 26   UK was not properly served, the Court DENIES Kardashian’s request for

                                                                             5
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 6 of 24 Page ID #:194




                                  1   entry of default.1 The Court will give Kardashian an opportunity to renew a
                                  2   motion for default judgment following proof of proper service of a summons
                                  3   and complaint upon Misguided UK.
                                  4
                                  5                      III.   MOTION FOR DEFAULT JUDGMENT
                                  6     A. Legal Standard
                                  7       Federal Rule of Civil Procedure 55 authorizes the Court to enter a
                                  8   default judgment against a party who “fail[s] to plead or otherwise defend” a
                                  9   claim. Fed. R. Civ. P. 55 (a)(b)(2). “Even if entry of default has been made
                                 10   by the court clerk, granting a default judgment is not automatic; rather it is
Central District of California
United States District Court




                                 11   left to the sound discretion of the court.” PepsiCo v. Triunfo-Mex, Inc., 189
                                 12   F.R.D. 431, 432 (C.D. Cal. 1999) (citing Aldabe v. Aldabe, 616 F.2d 1089,
                                 13   1092 (9th Cir. 1980)). Upon default, the factual allegations of the complaint,
                                 14   except those relating to the amount of damages, will be taken as true.
                                 15   Televideo Sys. Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987); see
                                 16   also DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007); Fed. R.
                                 17   Civ. P. 8(b)(6).
                                 18
                                 19       In exercising its discretion to grant or deny an application for default
                                 20   judgment, the Court considers the following factors: (1) the possibility of
                                 21
                                         1
                                           Because Kardashian has not properly effectuated service on Misguided
                                 22      UK, the Court cannot enter a default judgment against the foreign entity.
                                 23      See Keith J. Walker v. Elick Toby Bowler, et al., 2018 WL 6118427, at *2
                                         (C.D. Cal. Feb. 2, 2018) (“Even assuming plaintiff had properly effectuated
                                 24      service on the defendants in issue, entry of a default judgment under Fed.
                                         R. Civ. P. 55(b) would be premature absent the Clerk's entry of default as to
                                 25      such defendant under Fed. R. Civ. P. 55(a).”) Notwithstanding, the Court
                                         may enter default judgment against Misguided USA because the Clerk en-
                                 26      tered default against them on March 29, 2019. (Doc. No. 12.)

                                                                               6
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 7 of 24 Page ID #:195




                                  1   prejudice to the plaintiff; (2) the merits of plaintiff’s substantive claim; (3) the
                                  2   sufficiency of the complaint; (4) the sum of money at stake in the action; (5)
                                  3   the possibility of a dispute concerning material facts; (6) whether the default
                                  4   was due to excusable neglect; and (7) the strong policy underlying the
                                  5   Federal Rules of Civil Procedure favoring decisions on the merits
                                  6   (collectively, “Eitel factors”). Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th
                                  7   Cir. 1986). The merits of the plaintiff’s substantive claim and the sufficiency
                                  8   of the complaint are often treated by courts as the most important Eitel
                                  9   factors. Mnatsakanyan v. Goldsmith & Hull APC, No. 2:12-cv-04358-MMM-
                                 10   PLAx, 2013 WL 10155707, at *10 (C.D. Cal. May 14, 2013).
Central District of California
United States District Court




                                 11
                                 12       In addition, Local Rule 55-1 provides that an application for default
                                 13   judgment must be accompanied by a declaration in compliance with Federal
                                 14   Rule of Civil Procedure 55(b) setting forth, inter alia, when and against what
                                 15   party the default was entered and the identification of the pleading to which
                                 16   default was entered.
                                 17
                                 18     B. Discussion
                                 19       As a threshold matter, Kardashian has satisfied the requirements of
                                 20   Local Rules 55-1 and 55-2 and Federal Rule of Civil Procedure 55(b).
                                 21   Kardashian has requested (Dkt. 11) and received (Dkt. 12) an entry of
                                 22   default against Misguided USA. Moreover, Misguided USA is neither an
                                 23   infant nor incompetent nor in military service or otherwise exempt under the
                                 24   Soldiers’ and Sailors’ Civil Relief Act of 1940. See Motion at 13; Doc. No.
                                 25   19-1, Declaration of Gregory Korn (“Korn Decl.”) ¶ 2). Having determined
                                 26   Kardashian’s procedural compliance, the Court will address each Eitel factor

                                                                               7
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 8 of 24 Page ID #:196




                                  1   to determine whether Kardashian is entitled to a default judgment against
                                  2   Misguided USA.
                                  3
                                  4       1. Possibility of Prejudice to Plaintiff
                                  5       The first Eitel factor considers “whether the plaintiff will suffer prejudice
                                  6   if default judgment is not entered.” PepsiCo, Inc. v. California Sec. Cans,
                                  7   238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002). Absent default judgment in
                                  8   this case, Kardashian would be denied the right to judicial resolution of the
                                  9   claims presented, and would be without other recourse for recovery. See id.;
                                 10   Elektra Entm’t Group Inc. v. Crawford, 226 F.R.D. 388, 392 (C.D. Cal. 2005).
Central District of California
United States District Court




                                 11   Accordingly, this factor weighs in favor of default judgment.
                                 12
                                          2. The Merits of Plaintiff’s Substantive Claims and Sufficiency of the
                                 13
                                            Complaint
                                 14       Courts often consider the second and third Eitel factors together. See
                                 15   PepsiCo, 238 F. Supp. 2d at 1175. The second and third Eitel factors look at
                                 16   whether Plaintiff’s complaint has sufficiently stated a claim for relief. In their
                                 17   analysis of the second and third Eitel factors, courts accept as true all well-
                                 18   pleaded allegations regarding liability. See Fair Hous. of Marin v. Combs,
                                 19   285 F.3d 899, 906 (9th Cir. 2002).
                                 20
                                 21           a.   Trademark Infringement
                                 22       Kardashian seeks default judgment against Misguided USA on her
                                 23   claims for trademark infringement in violation of § 32 of the Lanham Act, 15
                                 24   U.S.C. § 1114(1), and for false designation of origin in violation of § 43 of the
                                 25   Lanham Act, 15 U.S.C. § 1125(a). Section 32 of the Lanham Act “provides
                                 26   the registered owner of a trademark with an action against anyone who

                                                                               8
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 9 of 24 Page ID #:197




                                  1   without consent uses a ‘reproduction, counterfeit, copy, or colorable
                                  2   imitation’ of the mark in such a way that ‘is likely to cause confusion or to
                                  3   cause mistake, or to deceive.’” Enesco Corp. v. Price/Costco Inc., 146 F.3d
                                  4   1083, 1085 (9th Cir. 1998) (quoting 15 U.S.C. § 1114(1)). Similarly, section
                                  5   43(a) of the Lanham Act creates a civil cause of action against “[a]ny person
                                  6   who ... uses in commerce any word, term, name, symbol, or device ... or ...
                                  7   false or misleading representation of fact, which ... is likely to cause
                                  8   confusion ... as to the affiliation ... or approval of his or her goods, services,
                                  9   or commercial activities by another person ....” 15 U.S.C. § 1125(a).
                                 10
Central District of California
United States District Court




                                 11       To establish a trademark infringement claim under either section of the
                                 12   Lanham Act, a party “must prove: (1) that it has a protectible [sic] ownership
                                 13   interest in the mark; and (2) that the defendant's use of the mark is likely to
                                 14   cause consumer confusion.” Dep't of Parks & Recreation v. Bazaar Del
                                 15   Mundo Inc., 448 F.3d 1118, 1124 (9th Cir. 2006).
                                 16
                                 17               1.      Ownership of a Valid Trademark
                                 18       Registration of a mark is “prima facie evidence of the validity of the
                                 19   registered mark[,]... of the registrant's ownership of the mark, and ... [of the]
                                 20   exclusive right to use the registered mark in commerce on or in connection
                                 21   with the goods or services specified in the registration.” 15 U.S.C. § 1115(a);
                                 22   see also Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp., 174 F.3d
                                 23   1036, 1047 (9th Cir. 1999) (party's “registration of the mark on the Principal
                                 24   Register in the Patent and Trademark Office constitutes prima facie
                                 25   evidence of the validity of the registered mark and of exclusive right to use
                                 26   the mark on the goods and services specified in the registration”).

                                                                               9
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 10 of 24 Page ID #:198




                                  1
                                  2      Kardashian alleges that she owns several valid federally registered
                                  3   trademarks in her name. Compl. ¶¶ 42, 43. These marks include (1) U.S.
                                  4   Registration No. 4,989,420, International Class 41 for KIM KARDASHIAN
                                  5   WEST; (2) U.S. Registration No. 4,978,865, International Class 35, for KIM
                                  6   KARDASHIAN WEST; and (3) U.S. Registration No. 4,516,079, International
                                  7   Class 35, for KIM KARDASHIAN. Id. Because Misguided USA has failed to
                                  8   rebut the presumption of ownership by virtue of default, the Court finds
                                  9   Kardashian has sufficiently alleged ownership of a valid trademark.
                                 10
Central District of California
United States District Court




                                 11              2.      Likelihood of Confusion
                                 12      The test for likelihood of confusion is whether a ‘reasonably prudent
                                 13   consumer’ in the marketplace is likely to be confused as to the origin of the
                                 14   good or service bearing one of the marks.” Dreamwerks Production Group,
                                 15   Inc. v. SKG Studio, d/b/a Dreamworks SKG, 142 F.3d 1127, 1129 (9th Cir.
                                 16   1998). In celebrity-based infringement actions, the Ninth Circuit examines
                                 17   eight factors to determine the likelihood of confusion:
                                 18
                                 19         (1) the level of recognition that the [celebrity] has among the
                                 20         segment of the society for whom the [opposing party's] product
                                 21         is intended; (2) the relatedness of the fame or success of the
                                 22         [celebrity] to the [opposing party's] product; (3) the similarity of
                                 23         the likeness used by the [opposing party] to the actual
                                 24         [celebrity]; (4) evidence of actual confusion; (5) marketing
                                 25         channels used; (6) likely degree of purchaser care; (7) [the
                                 26

                                                                             10
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 11 of 24 Page ID #:199




                                  1         opposing party's] intent [in] selecting the [celebrity]; and (8)
                                  2         likelihood of expansion of the product lines.
                                  3
                                  4   Downing v. Abercrombie & Fitch, 265 F.3d 994, 1007 (9th Cir. 2001).
                                  5
                                  6      Accepting Kardashian’s allegations as true, the Court finds that the
                                  7   Downing factors weigh in favor of finding a likelihood of confusion. First,
                                  8   Kardashian is a world-famous celebrity who “enjoys one of the largest social
                                  9   media followings of any celebrity in the world, including more than 120
                                 10   million followers on Instagram, and close to 60 million followers on Twitter.”
Central District of California
United States District Court




                                 11   Compl. ¶ 12; Declaration of Kim Kardashian West (“Kardashian Decl.) ¶ 6).
                                 12   As such, the first Downing factor weighs in Kardashian’s favor because “[a]
                                 13   mark with extensive public recognition and renown deserves and receives
                                 14   more legal protection than an obscure or weak mark.” YKK Corp. v.
                                 15   Jungwoo Zipper Co., 213 F.Supp.2d 1195, 1200 (C.D. Cal. 2002).
                                 16
                                 17      Second, Kardashian’s allegations support a finding that the
                                 18   “relatedness” of Kardashian’s fame is closely related to Misguided USA’s
                                 19   fashion brand. Kardashian is a highly sought-after spokesperson for
                                 20   products in the fashion and cosmetics industries. Doc. No. 19-1,
                                 21   Declaration of Todd Wilson (“Wilson Decl.”) ¶ 2). Relatedly, Misguided USA
                                 22   is a “fast-fashion” clothing company that is “particularly well-known for
                                 23   copying designs worn by famous celebrities, which it then offers for sale on
                                 24   its sites within days—sometimes even hours—of the celebrity appearing in
                                 25   the clothing.” Compl. ¶ 16. Indeed, Misguided USA’s website includes
                                 26   pages devoted entirely to the sale of clothing inspired by Kardashian.

                                                                             11
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 12 of 24 Page ID #:200




                                  1   Compl. ¶ 17. Therefore, the Court finds that this creates a danger that “the
                                  2   public will mistakenly assume there is an association between the producers
                                  3   of the related foods, though no such association exists.” AMF Inc. v.
                                  4   Sleekcraft Boats, 599 F.2d 341, 350 (9th Cir. 1979).
                                  5
                                  6      With respect to the third and fourth Downing factors, Kardashian has
                                  7   submitted extensive evidence showing Misguided USA’s use of her fame to
                                  8   promote the sale of its clothing. This evidence includes copies of webpages
                                  9   from www.misguidedus.com featuring photographs of Kardashian and nine
                                 10   screenshots of Misguided USA using Kardashian’s photograph on its
Central District of California
United States District Court




                                 11   Instagram account to promote its brand. Korn Decl. ¶¶ 8-10, Ex. 4-15.
                                 12   Next, with respect to actual confusion, Kardashian alleges that Misguided
                                 13   USA’s systematic use of her fame has caused the public to “come to the
                                 14   mistaken conclusion that she is affiliated with Misguided and is working
                                 15   hand in hand with the company to create “fast fashion” versions of her
                                 16   clothing.” Compl. ¶ 23. In support, Kardashian submits an article entitled
                                 17   Kim K and Misguided: Fast Fashion at its Quickest or a Marketing Ploy in
                                 18   Disguise? which accuses Kardashian of coordinating with Misguided USA.
                                 19   Korn Decl. ¶ 11, Ex. 16. Additionally, Kardashian herself declares that she
                                 20   has seen articles online accusing her of secretly collaborating with
                                 21   Misguided USA. Kardashian Decl. ¶ 12. Based on these allegations and
                                 22   supporting evidence, the Court finds the third and fourth Downing factors
                                 23   weigh in Kardashian’s favor.
                                 24
                                 25      As to the fifth Downing factor, “convergent marketing channels increase
                                 26   the likelihood of confusion.” Sleekcraft, 599 F.2d at 353. Here, both parties

                                                                           12
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 13 of 24 Page ID #:201




                                  1   sell their products online and promote their brand through the use of social
                                  2   media, specifically Instagram. Because of Kardashian’s social media
                                  3   following, “companies routinely pay Kardashian millions of dollars in fees to
                                  4   serve as a celebrity endorser.” Compl. ¶ 13. Depending on the nature of
                                  5   the post, Kardashian receives fees from $300,000 to $500,000 for a single
                                  6   social media post. Wilson Decl. ¶ 5. Similarly, Misguided USA promotes its
                                  7   brand and products through social media posts and online articles. Compl.
                                  8   ¶ 45. The Court finds these allegations sufficient to support a finding that
                                  9   the parties use similar marketing channels to sell their products. Thus, this
                                 10   factor weights in Kardashian’s favor.
Central District of California
United States District Court




                                 11
                                 12       Finally, with respect to the seventh Downing factor, “[t]he relevant
                                 13   question is whether the defendants intended to profit by confusing
                                 14   customers” by implying endorsement.” White v. Samsung Elec., 971 F.2d
                                 15   1395, 1400 (9th Cir. 1992). Here, Kardashian alleges Misguided USA has
                                 16   “repeatedly used Kardashian’s name and image without authorization to
                                 17   generate interest in their brand and website, and to elicit sales of their
                                 18   products.” Compl. ¶ 15. Kardashian further alleges that Misguided USA
                                 19   “purposefully inserted Kardashian’s Instagram username @kimkardashian
                                 20   into its post[s] to capitalize on her celebrity status and social media following
                                 21   in promoting the sale of its upcoming product.” Id. ¶ 20. Accepting
                                 22   Kardashian’s allegations as true, the Court finds this factor weighs in favor
                                 23   of finding a likelihood of confusion.
                                 24
                                 25       Although Kardashian has not alleged facts to support the sixth (i.e.,
                                 26   likely degree of purchaser care) or eighth (i.e., likelihood of expansion of

                                                                              13
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 14 of 24 Page ID #:202




                                  1   product lines) Downing factors, “the factors should not be weighed or
                                  2   applied mechanistically, but used as a guide in assessing likelihood of
                                  3   confusion.” Aurora World, Inc. v. Ty Inc., 719 F. Supp. 2d 1115, 1165 (C.D.
                                  4   Cal. 2009) (citing Dreamwerks, 142 F.3d at 1129.) Because the majority of
                                  5   Downing factors favor likelihood of confusion, the Court finds Kardashian’s
                                  6   allegations sufficient to support a finding of likelihood of confusion.
                                  7   Therefore, the Court finds that Kardashian has sufficiently alleged false
                                  8   designation of origin and trademark infringement.
                                  9
                                 10           b.   Right of Publicity
Central District of California
United States District Court




                                 11       Kardashian seeks default judgment on her common law and statutory
                                 12   right of publicity claims. Mot. at 14. In California, “the right of publicity is
                                 13   both a statutory and a common law right.” Comedy III Productions, Inc. v.
                                 14   Gary Saderup, Inc., 25 Cal. 4th 387, 391 (2001). To sustain a common law
                                 15   cause of action for right of publicity, a plaintiff must prove: “(1) the
                                 16   defendant's use of the plaintiff's identity; (2) the appropriation of plaintiff's
                                 17   name or likeness to defendant's advantage, commercially or otherwise; (3)
                                 18   lack of consent; and (4) resulting injury.” Downing, 265 F.3d at 1001
                                 19   (quoting Eastwood v. Superior Court, 149 Cal. App. 3d 409, 417 (1983)).
                                 20   Under California’s statutory right of publicity, codified as Cal. Civ. Code §
                                 21   3344, “any person who knowingly uses another's name, voice, signature,
                                 22   photograph, or likeness, in any manner ... for purposes of advertising ...
                                 23   without such person's prior consent ... shall be liable for any damages
                                 24   sustained by the person.” Cal. Civ. Code § 3344(a). To prevail on a
                                 25   statutory right of publicity claim under section 3344, a plaintiff must prove all
                                 26   the elements of the common law cause of action and “allege a knowing use

                                                                               14
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 15 of 24 Page ID #:203




                                  1   by the defendant as well as a direct connection between the alleged use
                                  2   and the commercial purpose.” Downing, 265 F.3d at 1001 (quoting
                                  3   Eastwood, 149 Cal. App. 3d at 417).
                                  4
                                  5      Kardashian alleges that Misguided USA “has willfully and without
                                  6   authorization used Kardashian’s name, image, likeness, and persona for
                                  7   commercial purposes, to advertise the Misguided brand and website, and to
                                  8   promote the sale of clothing on Misguided’s site.” Compl. ¶ 34. Kardashian
                                  9   alleges that, as a direct and proximate result of Misguided USA’s conduct,
                                 10   Kardashian has suffered damages in the amount of no less than $10 million.
Central District of California
United States District Court




                                 11   Compl. ¶¶ 28, 36. According to Kardashian, Misguided USA’s unauthorized
                                 12   use of her name and image have been particularly harmful because it
                                 13   damages her credibility and dilutes her brand by making it appear as though
                                 14   she is indiscriminately endorsing Misguided’s products. Kardashian Decl.
                                 15   ¶¶ 11-12; Wilson Decl. ¶¶ 10-12. Taken as true, the Court finds these
                                 16   allegations sufficiently allege that Misguided USA knowingly used
                                 17   Kardashian’s image for a commercial advantage without her consent and
                                 18   that Kardashian has suffered an injury as a result. Further, Kardashian’s
                                 19   allegations that Misguided USA used Kardashian’s name and image on its
                                 20   website to advertise its brand and promote the sale of clothing, taken as
                                 21   true, shows a direct connection between Misguided USA’s use and a
                                 22   commercial purpose. Therefore, the Court finds that Kardashian has
                                 23   adequately pled common law and statutory right of publicity claims.
                                 24
                                 25      Accordingly, the second and third Eitel factors favor entry of default
                                 26   judgment against Misguided USA.

                                                                            15
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 16 of 24 Page ID #:204




                                  1
                                  2         3. The Sum of Money at Stake
                                  3         The fourth Eitel factor requires the Court to balance the amount of
                                  4   money at stake against the seriousness of Defendant’s conduct. “Default
                                  5   judgment is disfavored where the sum of money at stake is too large or
                                  6   unreasonable in relation to defendant’s conduct.” Vogel v. Rite Aid Corp.,
                                  7   992 F. Supp. 2d 998, 1012 (C.D. Cal. 2014). In her motion, Kardashian
                                  8   seeks $5,000,000 in damages based on her right of publicity claims,
                                  9   $103,600 in attorneys’ fees and a permanent injunction. Mot. at 17-18, 20-
                                 10   22.
Central District of California
United States District Court




                                 11
                                 12         On a right of publicity claim, Kardashian is entitled to seek lost profits in
                                 13   the form of the fair market value of her name; however, the amount must be
                                 14   limited to the manner in which her name was used by Misguided USA. See
                                 15   Clark v. Am. Online Inc., 2000 WL 33535712, at *8 (C.D. Cal. Nov. 30,
                                 16   2000). The Court acknowledges that Kardashian has adduced evidence
                                 17   that she receives millions of dollars from licensing deals to allow third-party
                                 18   companies to use her name and image. Kardashian Decl. ¶ 13; Wilson
                                 19   Decl. ¶¶ 3-7. However, as discussed infra, the Court finds that $5 million is
                                 20   not an accurate measure tailored to the specific misconduct of Misguided
                                 21   USA. Therefore, this factor advises against entering default judgment as to
                                 22   damages.
                                 23
                                 24         4. Possibility of a Dispute Concerning Material Facts
                                 25         The fifth Eitel factor requires the Court to consider the possibility of
                                 26   dispute as to material facts in the case. Where a plaintiff’s complaint is well-

                                                                               16
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 17 of 24 Page ID #:205




                                  1   pleaded and the defendants make no effort to properly respond, the
                                  2   likelihood of disputed facts is very low. See Landstar Ranger, Inc. v. Parth
                                  3   Enters., Inc., 725 F. Supp. 2d 916, 921 (C.D. Cal. 2010). “Because all
                                  4   allegations in a well-pleaded complaint are taken as true after the court clerk
                                  5   enters default judgment, there is no likelihood that any genuine issue of
                                  6   material fact exists.” Elektra Entm’t, 226 F.R.D. at 393. Accordingly, the fifth
                                  7   Eitel factor weighs in favor of default judgment.
                                  8
                                  9      5. Possibility of Excusable Neglect
                                 10      The sixth Eitel factor considers the possibility that a defendant’s default
Central District of California
United States District Court




                                 11   resulted from excusable neglect. Vogel, 992 F. Supp. 2d at 1013; see also
                                 12   Eitel, 782 F.2d at 1471–72. Due process requires that interested parties be
                                 13   given notice of the pendency of the action and be afforded an opportunity to
                                 14   present its objections before a final judgment is rendered. Mullane v.
                                 15   Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). While there is
                                 16   always a possibility that a defendant might appear and claim excusable
                                 17   neglect, where the defendants “were properly served with the Complaint,
                                 18   the notice of entry of default, as well as the papers in support of the instant
                                 19   motion,” this factor favors entry of default judgment. Shanghai Automation
                                 20   Instrument Co. Ltd. v. Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001).
                                 21   Here, despite proper service, Misguided USA made no effort to defend this
                                 22   suit. Moreover, Kardashian’s counsel provides that Misguided’s counsel
                                 23   informed him “that neither of the Misguided entities intended to respond to
                                 24   [Kardashian’s] Complaint.” Korn Decl. ¶ 4. Taken as true, this obviates a
                                 25   finding of a possibility of excusable neglect. Therefore, the sixth Eitel factor
                                 26   favors default.

                                                                             17
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 18 of 24 Page ID #:206




                                  1       6. The Strong Public Policy Favoring Decisions on the Merits
                                  2       The seventh Eitel factor requires the Court to consider the strong judicial
                                  3   policy favoring decisions on the merits before granting default judgment.
                                  4   Whenever reasonably possible, cases should be decided upon their merits.
                                  5   Eitel, 782 F.2d at 1472; PepsiCo, 238 F. Supp. 2d at 1177. However, the
                                  6   policy favoring decisions on the merits does not prevent a court from
                                  7   entering judgment where a defendant refuses to respond. PepsiCo, 238 F.
                                  8   Supp. 2d at 1177. Here, the Court is unable to make a decision on the
                                  9   merits because Misguided USA has intentionally chosen not to respond or
                                 10   take any action to defend itself in this case. Accordingly, the seventh Eitel
Central District of California
United States District Court




                                 11   factor does not preclude the Court from entering default judgment against
                                 12   Misguided USA.
                                 13
                                 14       7. Summary of the Eitel Factors
                                 15       Based on the analysis above, the Court finds that Eitel factors support
                                 16   entry of default judgment against Misguided USA. Kardashian has no other
                                 17   recourse and there is little possibility of excusable neglect in light of
                                 18   Misguided USA’s intentional decision not to participate in this litigation.
                                 19   Further, Kardashian claims have merit, were sufficiently alleged in the
                                 20   Complaint, and there appears to be no dispute about material facts. Given
                                 21   the factual circumstances here, these factors outweigh the large amount of
                                 22   money at stake and the policy favoring decisions on the merits. Accordingly,
                                 23   the Court enters default judgment against Misguided USA.
                                 24
                                 25
                                 26

                                                                              18
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 19 of 24 Page ID #:207




                                  1     C. Requested Relief
                                  2       Once liability is established, the plaintiff seeking default judgment must
                                  3   then establish that the requested relief is appropriate. Geddes v. United Fin.
                                  4   Grp., 559 F.2d 557, 560 (9th Cir. 1977). A plaintiff’s demand for relief must
                                  5   be specific and a plaintiff “must ‘prove up’ the amount of damages.” Elektra
                                  6   Entm’t Group v. Bryant, 2004 WL 783123, at *5 (C.D. Cal. Feb. 13, 2004);
                                  7   Fed. R. Civ. P. 8(a)(3). Pursuant to Rule 55(b)(2), district courts enjoy a
                                  8   “wide latitude” of discretion in determining damages. Elektra Entm’t, 226
                                  9   F.R.D. at 394. Here, Kardashian seeks $5 million in damages; $103,600 in
                                 10   attorneys’ fees and a permanent injunction. The Court will address each of
Central District of California
United States District Court




                                 11   Kardashian’s requested remedies in turn.
                                 12
                                 13       1. Damages
                                 14       Kardashian seeks $5 million in lost profits caused by Misguided USA’s
                                 15   misconduct pursuant to Cal. Civ. Code 3344 (a). See Cal. Civ. Code §
                                 16   3344(a) (providing that a plaintiff may recover “the greater of seven hundred
                                 17   fifty dollars ($750) or the actual damages suffered by him or her as a result
                                 18   of the unauthorized use, and any profits from the unauthorized use that are
                                 19   attributable to the use and are not taken into account in computing the
                                 20   actual damages.”) “[T]he standard for measuring lost profits in a right of
                                 21   publicity case is the fair market value of the right to use plaintiff’s name or
                                 22   likeness in the manner in which it was used by defendant.” Clark, 2000 WL
                                 23   33535712, at *8; see also Hoffman v. Capital Cities/ABC, Inc., 33 F.Supp.2d
                                 24   867, 875 (C.D. Cal. Jan. 22, 1999) rev'd on other grounds, 255 F.3d 1180
                                 25   (9th Cir. 2001) (celebrity entitled to compensatory damages in an amount
                                 26

                                                                             19
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 20 of 24 Page ID #:208




                                  1   representing the fair market value of the right to utilize his name and
                                  2   likeness in the manner in which it was used by defendant magazine).
                                  3
                                  4      Here, Kardashian estimates that the fair market value of Misguided
                                  5   USA’s use of her name and likeness is no less than $5 million based on her
                                  6   previous licensing deals. Mot. at 17. Kardashian explains that her
                                  7   multimillion dollar licensing deals are for “more involved arrangements
                                  8   where [she] will partner with a company for a longer period of time,” that she
                                  9   “often works closely with [her] licensing partners to develop specific
                                 10   products for her endorsement,” and that she “typically insist[s] on reviewing
Central District of California
United States District Court




                                 11   and approving all products that are promoted using [her] name and image
                                 12   before the products are released to the public.” Kardashian Decl. ¶¶ 7, 13.
                                 13   To substantiate her $5 million estimated fair market value, Kardashian
                                 14   compares Misguided USA’s use of her name and image to a recent
                                 15   licensing deal with a company that manufacturers wearable consumer
                                 16   goods. Wilson Decl. ¶ 7. There, the licensee agreed to pay Kardashian
                                 17   over $6 million annually plus a significant equity interest in exchange for two
                                 18   promotional appearances and the right to use Kardashian’s name and
                                 19   image in marketing and selling goods. Id. ¶¶ 7-8.
                                 20
                                 21      The Court finds that such licensing deals are distinguishable from the
                                 22   manner in which Misguided USA used Kardashian’s name and image in this
                                 23   case. Here, with the exception of two, the Instagram posts at issue do not
                                 24   directly seek to promote the sale of Misguided USA’s clothing. Compare
                                 25   Compl. ¶ 20 and Dkt. 19-1, Ex. 8 with Dkt. 19-1, Ex. 9-15. Rather, Exhibits
                                 26   9-15 show Misguided USA using Kardashian’s name and image to create

                                                                            20
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 21 of 24 Page ID #:209




                                  1   comedic internet memes and to report on recent news involving Kardashian
                                  2   and her famous family. Consequently, these images are likely not violations
                                  3   of Kardashian’s right of publicity because such uses are protected by the
                                  4   First Amendment. See Winter v. DC Comics, 30 Cal. 4th 881, 888, 69 P.3d
                                  5   473, 477 (2003). Nevertheless, because Misguided USA failed to appear
                                  6   and defend, the Court declines to consider the First Amendment defense to
                                  7   mitigate damages and includes these Instagram posts in calculating
                                  8   damages for deterrence purposes.
                                  9
                                 10      Furthermore, with respect to Exhibit 8 and the Instagram post pictured in
Central District of California
United States District Court




                                 11   the Complaint, the Court finds that Misguided USA’s use therein is
                                 12   analogous to Kardashian’s one-off endorsement deals, where she is paid
                                 13   $300,000 to $500,000 for a single social media post, rather than her
                                 14   multimillion dollar licensing deals. Wilson Decl. ¶ 5. Thus, the Court
                                 15   concludes that the proper measure of damages should be in the range of
                                 16   $300,000 to $500,000 per unauthorized Instagram post. In light of
                                 17   Misguided USA’s goodwill in taking the most recent Instagram post down
                                 18   “without any admission whatsoever of liability,” Dkt. 19-1, Ex. 1, the Court
                                 19   finds the appropriate measure of damages to be the minimum amount of
                                 20   $300,000 per post. Here, Kardashian submitted evidence of nine
                                 21   unauthorized Instagram posts containing her name and image on Misguided
                                 22   USA’s account. Compl. ¶ 20; Dkt. 19-1, Ex. 8-15. Accordingly, the Court
                                 23   finds damages in the amount of $2,700,000 ($300,000 x 9 posts) to be
                                 24   reasonable.
                                 25
                                 26

                                                                            21
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 22 of 24 Page ID #:210




                                  1       2. Injunctive Relief
                                  2       Kardashian seeks an injunction enjoining Misguided USA from using
                                  3   Kardashian’s trademarks in connection with any product or service sold,
                                  4   marketed, or distributed by Misguided USA.2 Compl. ¶ 63; Mot. at 20-21.
                                  5   The Lanham Act expressly permits district courts to issue injunctions to
                                  6   prevent trademark infringement under 15 U.S.C. § 1116(a). Permanent
                                  7   injunctive relief is appropriate where a plaintiff demonstrates: (1) it has
                                  8   suffered irreparable harm; (2) there is no adequate remedy at law; (3) the
                                  9   balance of hardships favors an equitable remedy; and (4) an issuance of an
                                 10   injunction is in the public’s interest. eBay, Inc. v. MercExchange, LLC, 547
Central District of California
United States District Court




                                 11   U.S. 388, 391–92 (2006).
                                 12
                                 13          The Court finds that Kardashian’s requested injunctive relief is
                                 14   appropriate. First, there is a likelihood of irreparable harm in the form of
                                 15   damages to Kardashian’s trademarks, business reputation and goodwill.
                                 16   See Herb Reed Enters., LLC v. Fla. Entm't Mgmt., Inc., 736 F.3d 1239, 1250
                                 17   (9th Cir.2013) (holding that loss of control over business reputation and
                                 18   damage to goodwill are cognizable irreparable harms in the trademark
                                 19   infringement context). Second, the Court doubts legal remedies are
                                 20   adequate to compensate for this harm. See Century 21 Real Estate Corp.
                                 21   v. Sandlin, 846 F.2d 1175, 1180 (9th Cir. 1988) (“Injunctive relief is the
                                 22   remedy of choice for trademark and unfair competition cases, since there is
                                 23      2
                                           Kardashian’s Motion only seeks injunctive relief pursuant to the Lanham
                                 24      Act and not pursuant to her California right of publicity claims. Mot. at 20-
                                         21. As such, Kardashian has failed to meet her burden that she is entitled
                                 25      to injunctive relief pursuant to her right of publicity claims, and thus, the
                                         Court cannot permanently enjoin Misguided USA from using Kardashian’s
                                 26      “name, image, likeness, and persona” as requested in her Complaint.

                                                                              22
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 23 of 24 Page ID #:211




                                  1   no adequate remedy at law for the injury caused by a defendant's continuing
                                  2   infringement.”). Third, the Court finds that the equities favor injunctive relief.
                                  3   Finally, injunctive relief would not disserve the public interest, as it would
                                  4   protect the public from likely confusion. Accordingly, the Court GRANTS
                                  5   Kardashian’s permanent injunction and enjoins Misguided USA from using
                                  6   Kardashian’s trademarks in connection with the sale, marketing or
                                  7   distribution of its products.
                                  8
                                  9       3. Attorneys’ Fees
                                 10       Pursuant to Local Rule 55-3, Kardashian requests attorneys’ fees in the
Central District of California
United States District Court




                                 11   amount of $103,600. Mot. at 22. In default judgment actions, Local Rule
                                 12   55-3 provides “a default calculation of fees[.]” Vogel v. Harbor Plaza Ctr.,
                                 13   LLC, 893 F.3d 1152, 1159 (9th Cir. 2018). However, “[i]f a party seeks a fee
                                 14   ‘in excess of’ the schedule and timely files a written request to have the fee
                                 15   fixed by the court, then the court ... is obliged to calculate a ‘reasonable’ fee
                                 16   in the usual manner, without using the fee schedule as a starting point.” Id.
                                 17
                                 18       Here, in seeking attorney's fees, Kardashian does not seek to deviate
                                 19   from the schedule. Therefore, the Court will apply Local Rule 55-3 to
                                 20   calculate attorneys’ fees. See Vogel, 893 F.3d at 1160 (“[Local Rule 55-3]
                                 21   gives lawyers who obtain default judgments and who are entitled to
                                 22   statutory fees the option of recovering a set amount without going through
                                 23   the hassle of submitting records.”). According to the schedule, where a
                                 24   judgment is over $100,000, reasonable attorney's fees will be $5,600 plus
                                 25   2% of the amount over $100,000. See Local Rule 55-3. Based on the
                                 26   abovementioned judgment of $2,700,000, Kardashian is entitled to

                                                                             23
                                 Case 2:19-cv-01258-VAP-JEM Document 21 Filed 07/02/19 Page 24 of 24 Page ID #:212




                                  1   attorneys’ fees in the amount of $59,600 ($5,600 + 0.02($2,700,000)). The
                                  2   Court finds this amount to be reasonable.
                                  3
                                  4                              IV.   CONCLUSION
                                  5      The Court DENIES Kardashian’s request for entry of default against
                                  6   Misguided UK. The Court GRANTS IN PART Kardashian’s Motion for
                                  7   Default Judgment against Misguided USA and permanently enjoins
                                  8   Misguided USA from using Kardashian’s trademarks in connection with the
                                  9   sale, marketing or distribution of its products. The Court awards Kardashian
                                 10   $2,700,000 in damages and $59,600 in attorneys’ fees.
Central District of California
United States District Court




                                 11
                                 12      IT IS SO ORDERED.
                                 13
                                 14      Dated:     7/2/19
                                 15                                                      Virginia A. Phillips
                                                                                  Chief United States District Judge
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                          24
